DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 31 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juneja et al. (US 2016/0236690) in view of Fung et al. (US 9,475,389). 
Regarding claim 1:
Juneja discloses:
A computer-implemented method for controlling vehicle systems in a vehicle, comprising: 
determining a vehicular state based on vehicle data from the vehicle systems (paragraphs 26-27);
determining a driver state index, wherein the driver state index is a measurement of the vehicle occupant’s perceived risk during driving, wherein the determination of the driver state index is independent of the vehicle state (paragraphs 29, 40: “stress, emotional state” certainly includes “perceived risk” – note that Juneja clearly discloses the driver state and vehicle state as separate indexes in, e.g., paragraph 36); and
modifying control of the vehicle systems based on the vehicular state and the driver state index to manage the perceived risk (paragraphs 35-36).
Juneja does not disclose:
“providing a steering wheel having a plurality of sensors configured to sense a vehicle occupant having contact with the steering wheel, the steering wheel having a left zone and a right zone; 
“determining a left contact value based on one or more signals received from at least one of the plurality of sensors, wherein the left contact value indicates the vehicle occupant’s contact with the steering wheel within the left zone; 
“determining a right contact value based on the one or more signals received from the at least one of the plurality of sensors, wherein the right contact value indicates the vehicle occupant’s contact with the steering wheel within the right zone; 

Fung discloses:
providing a steering wheel having a plurality of sensors configured to sense a vehicle occupant having contact with the steering wheel, the steering wheel having a left zone and a right zone (column 6, lines 15-35; column 8, lines 40-60); 
determining a left contact value based on one or more signals received from at least one of the plurality of sensors, wherein the left contact value indicates the vehicle occupant’s contact with the steering wheel within the left zone (follows from column 6, lines 15-35); 
determining a right contact value based on the one or more signals received from the at least one of the plurality of sensors, wherein the right contact value indicates the vehicle occupant’s contact with the steering wheel within the right zone (follows from column 6, lines 15-35); 
determining a driver state index based on the left contact value and the right contact value (column 9, lines 15-30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Juneja the elements taught by Fung.
The rationale is as follows:
Juneja and Fung are directed to the same field of art.
Fung discloses an additional way to monitor the driver which could improve Juneja’s driver state index. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 7:
Juneja in view of Fung discloses:
wherein the driver state index is a value on a continuum of values correlating with a measurement of a state of a driver (Juneja paragraph 36).
Regarding claim 11:

Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. The only difference here is that it recites that the driver state index is “associated with a perceived risk of the vehicle occupant associated with a hazard.” This is shown in, e.g., Juneja paragraph 30 and Fung column 10, line 60 to column 11, line 10.
Regarding claim 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 2-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juneja in view of Fung, and further in view of Karasawa et al. (US 2014/0156107).
Regarding claim 2:
Juneja, etc., discloses a computer-implemented method as discussed above.
Juneja, etc., does not disclose:
“wherein the left zone and the right zone are defined by a vertical planar line perpendicular to a center point of the steering wheel, wherein the left zone is further defined by a predetermined angle between the center point of the steering wheel and the vertical planar line within the left zone at 120 degrees and the right zone is further defined by a predetermined angle between the center point of the steering wheel and the vertical planar line within the right zone at 120 degrees.”
(This seems as though it could follow from the discussion in, e.g., Fung column 6, lines 15-30, but is not explicitly stated).
Karasawa discloses:

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Juneja, etc., the elements taught by Karasawa.
Note that although Karasawa does not explicitly disclose “120 degrees,” this appears to follow from the figure, and nonetheless would be obvious given the teaching of Karasawa as the appropriate angle range would easily be set by one of ordinary skill in the art. 
The rationale is as follows:
Juneja, etc., and Karasawa are both directed to the same field of art.
Fung never shows the details of the touch sensors; Karasawa, in very similar circumstances, does. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 3:
Juneja, etc., discloses a computer-implemented method as discussed above.
Juneja, etc., does not disclose:
“comparing the left contact value to a left contact threshold, wherein the left contact threshold is determined based on a left contact surface area of the steering wheel within the left zone, wherein the left contact surface area maximizes contact of a left hand with the steering wheel within the left zone, and comparing the right contact value to a right contact threshold, wherein the right contact threshold is determined based on a right contact surface area of the steering wheel within the right 
Karasawa discloses:
comparing the left contact value to a left contact threshold, wherein the left contact threshold is determined based on a left contact surface area of the steering wheel within the left zone, wherein the left contact surface area maximizes contact of a left hand with the steering wheel within the left zone (paragraphs 120-121; or as described later in, e.g., paragraph 173; where the sensors can be left or right as shown in Figs. 3-5), and 
comparing the right contact value to a right contact threshold, wherein the right contact threshold is determined based on a right contact surface area of the steering wheel within the right zone, wherein the right contact surface area maximizes contact of a right hand with the steering wheel within the right zone (paragraphs 120-121; or as described later in, e.g., paragraph 173; where the sensors can be left or right as shown in Figs. 3-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fung the elements taught by Karasawa.
The rationale is as follows:
Juneja, etc., and Karasawa are directed to the same field of art.
Fung taught the steering wheel sensors but does not have many details on the sensors and how they work. Karasawa discloses a way they could be implemented. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 4:
Juneja, etc., discloses:
wherein determining the driver state index includes determining the driver state index based on comparing the left contact value to the left contact threshold and comparing the right contact value to the right contact threshold (Karasawa paragraph 126). 
Regarding claims 13 and 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juneja in view of Fung and further in view of Lisseman et al. (US 2011/0246028).
Regarding claim 5:
Juneja, etc., discloses a computer-implemented method as discussed above.
Juneja, etc., does not disclose:
“wherein the left contact value is a measurement of pressure of the contact with the steering wheel within the left zone, and the right contact value is a measurement of pressure of the contact with the steering wheel within the right zone.”
Lisseman discloses:
 wherein the left contact value is a measurement of pressure of the contact with the steering wheel within the left zone, and the right contact value is a measurement of pressure of the contact with the steering wheel within the right zone (paragraphs 35-38).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Juneja, etc. the elements taught by Lisserman.
The rationale is as follows:
Juneja, etc., and Lisserman are directed to the same field of art.
Lisserman discloses that a pressure sensitive sensor can be desirable (paragraph 38). One of ordinary skill in the art could have included it with predictable results.
Regarding claim 6:
Juneja, etc., discloses:
wherein the left contact value indicates contact with the steering wheel within the left zone and a measurement of pressure of the contact with the steering wheel within the left zone, and the right the contact value indicates contact with the steering wheel within the right zone and a measurement of pressure of the contact with the steering wheel within the right zone (follows from the teaching of Lisserman just discussed).
Regarding claims 14 and 18:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juneja in view of Fung, and further in view of Van Wiemeersch et al. (US 2016/0016473).
Regarding claim 12:
Fung discloses a system as discussed above.
Fung does not disclose:
“wherein the processor receives vehicle data from vehicle sensors of the vehicle and upon determining a non-driving passenger is present in the vehicle based on the vehicle data, the processor controls the vehicle systems based on the driver state index.“
Van Wiemeersch discloses:
wherein the processor receives vehicle data from vehicle sensors of the vehicle and upon determining a non-driving passenger is present in the vehicle based on the vehicle data, the processor controls the vehicle systems (e.g., Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Juneja, etc., the elements taught by Van Wiemeersch.
The rationale would have been to allow for safe operation of the vehicle systems (e.g., Van Wiemeersch paragraphs 6-7).
Note that although Van Wiemeersch does not disclose controlling vehicles systems “based on the driver state index” this is already present in Fung and Juneja.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Note that the same references have been used (at least for most claims) but the order has been changed in the rejection. This is because Juneja more clearly recites the newly claimed features. However, because the same references are relied upon, applicant’s arguments have still been considered.
Applicant first argues (page 8) that Fung does not disclose all the details of claim 11. Well, this claim has been amended since the prior rejection.1 The argument here has to do with the head vector measurement of Fung. This claim has now been rejected as unpatentable over Juneja in view of Fung. Fung’s head vector is not really relied upon in this rejection. Instead Juneja discloses both a vehicle state index and a driver state index. This meets the language of the claim, except for the specific details of the steering wheel sensors which are taught by Fung. Considering that Juneja relies upon all sorts of sensors to determine the driver’s state index it is perfectly reasonable to add to the mix the steering wheel sensors of Fung, which would then meet the claim language.
Applicant next (really starting on page 10) makes very similar arguments against claim 1, which are not persuasive for the same reasons.
Note here (page 10) that applicant argues that “Juneja does not teach or suggest that the determination the driver state index is independent of the vehicular state.” But this is exactly what Juneja teaches. Juneja very clearly (e.g., paragraph 36) that these are two different things which are then considered in combination.
From here applicant makes the same arguments against the other claims. They are no more persuasive here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that applicant’s amendment was not quite proper. Applicant appears to have amended based on the claim language in their after-final submission of 30 November 2018. This was never entered, so applicant’s indication of what language in the claim is new and amended is not proper. Nonetheless in the interest of compact prosecution the language of applicant’s 31 March 2021 has been considered here.